IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-93-386-CR


ROBERT THOMAS GARVIN,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW OF TOM GREEN COUNTY

NO. 88,450, HONORABLE R.L. BLANN, JUDGE PRESIDING
 


PER CURIAM
	 Robert Thomas Garvin seeks to appeal from a judgment of conviction for driving
while intoxicated.  The punishment is incarceration for sixty days and a $350 fine, probated.
	Imposition of sentence was suspended in open court on April 1, 1993.  Appellant
filed a timely motion for new trial.  Therefore, notice of appeal was due to be filed no later than
June 30, 1993.  Tex. R. App. P. 41(b)(1).  The notice of appeal bears a file mark indicating that
it was filed on July 20, 1993. (1)  Without a timely filed notice of appeal, this Court is without
jurisdiction.  Shute v. State, 744 S.W.2d 96 (Tex. Crim. App. 1988).
	The appeal is dismissed.

[Before Justices Powers, Kidd and B. A. Smith]
Dismissed
Filed:   August 11, 1993
[Do Not Publish]
1.        The notice of appeal recites that it is being filed on July 1, 1993.  Even if we were to ignore
the clerk's file mark and accept this recital as true, the notice of appeal was untimely in the
absence of an extension of time for filing.  Tex. R. App. P. 41(b)(2).